Citation Nr: 0913921	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1968 until 
September 1976, and subsequent reserve service.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2008 and was reopened and 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas for additional development.  Prior 
to the Remand, this matter was before the BVA on appeal from 
a June 2006 rating decision.

The Veteran submitted additional evidence following the 
issuance of his most recent Supplemental Statement of the 
Case.  This evidence was received without a waiver of the 
veteran's right to have evidence considered as an initial 
matter by the RO.  See 38 C.F.R. §19.9.  However, since the 
additional evidence consists of statements from the Veteran 
that are duplicative of evidence previously considered by the 
RO, it need not be considered by the RO prior to this 
appellate review.   


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's bilateral knee disorder is related to his active 
military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran, including an April 2006 letter, that 
fully addressed all three notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The letter informed him that his service 
connection claim must be supported by evidence indicating a 
current disability, evidence that the injury or disease was 
incurred or aggravated during service, and medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  He was also informed that VA would seek 
to provide pertinent service treatment records and/or 
personnel records and other VA and federal records pertinent 
to his claim/s.  Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.

With respect to the Dingess requirements, in August 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  The claim was subsequently 
readjudicated in January 2009, curing any timing defect.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records.  The Veteran submitted 
statements.  The Board further notes that VA medical 
examinations were provided, the most recent in December 2008.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That an 
injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Bilateral Knee Disorder

The Veteran contends that he injured his knees falling off a 
truck in service, as indicated in a September 2003 statement.  

The Veteran's August 1968 enlistment examination found his 
lower extremities to be normal and he reported no problems 
with his knees at that time.  The service records generally 
indicate that the Veteran received treatment for his right 
knee injury, after falling off a moving truck in April 1975.  
An April 15, 1975, record noted that his knee became swollen 
and painful, and subsequent records indicated that the 
Veteran received treatment following the incident.  An April 
16, 1975, Statement of Medical Examination and Duty Status 
noted that injury was not likely to result in a claim against 
the government.  An April 21, 1975, DA Form 3647 indicated 
that the Veteran could return to duty.  The record indicates 
that the Veteran continued to serve for over a year following 
the incident.

The Veteran's claims file is generally silent for any 
complaints of or treatment for a right knee disorder for 
decades following his discharge from service.  In fact, a 
September 2000 VA outpatient treatment record noted that the 
Veteran was treated for swelling in his legs, but was 
specifically found to have no joint pain or deformity at that 
time.   An October 2001 VA outpatient treatment record noted 
that the Veteran was receiving treatment for left knee pain, 
but that he specifically denied pain any pain other than to 
his left knee.  In an August 2006 VA outpatient treatment 
record he reported to his VA examiner that he injured his 
right knee in service, but that he had not received treatment 
again for his knees until 2001.  

A VA examination was provided in January 2008.  The examiner 
diagnosed him with bilateral genuvalgum with retropatellar 
pain syndrome and found that his bilateral knee disorder was 
secondary to his bilateral genuvalgum and morbid obesity.  
However, as the August 2008 remand noted, the VA examination 
focused on the left knee disorder, rather than the etiology 
of the claimed right knee disorder.

A new VA examination was provided in December 2008.  The 
examiner found him to have a bilateral, chronic knee strain, 
with intermittent anserine bursitis, with an etiology of 
morbid obesity with the natural process of aging.  The 
examiner found the service treatment records to show no 
evidence of any chronic or objective right or left knee 
disability during service or within a year following his 
discharge until 2001.  

The December 2008 VA examiner found him to have retropatellar 
pain in the knees with weight bearing.  The knees appeared 
normal, without effusion or redness, but with bilateral 
anserine bursal tenderness and a normal full range of motion.  
The examiner diagnosed him with a bilateral knee strain, with 
bursitis, due to obesity and aging.  The examiner found the 
current disorder not to be related to service or any event or 
condition of service.  The opinion was based on there being 
no documentary evidence of a chronic right or left knee 
disorder during service or within a year of discharge.  

Although the service treatment records indicate that the 
Veteran did injure his right knee in service, the record does 
not indicate that that injury resulted in a chronic knee 
disorder.  The record is negative as to any complaints of or 
treatment for a right knee disorder for decades following 
service.

The Veteran has essentially reported, as indicated in his 
March 2009 statement, that he has had knee problems since 
service.  A veteran is competent to report continuing 
symptoms, as opposed to offering an opinion as to medical 
causation.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, although the Veteran has 
essentially reported that he had knee pain for years, but did 
not complain about it, he specifically reported in his VA 
outpatient treatment records, including the a September 2000 
VA record, that he had no joint pain.  The Veteran's negative 
report of joint pain, in conjunction with the lack of any 
complaints of or treatment for a right knee disorder 
documented in his medical records for decades following 
service tends to show that the Veteran did not have a chronic 
knee disorder following service.  

Furthermore, the December 2008 VA examiner found his right 
knee disorder to be due to obesity and aging, rather than 
service or any event or condition of service.  No medical 
evidence is of record indicating that the Veteran's current 
right knee disorder is in any way related to his in-service 
right knee injury.

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both a current right knee 
disorder, as well as medical evidence demonstrating a nexus 
between the claimed current right knee disorder and service 
by way of the VCAA letter provided to him, but failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a).  

The only other evidence provided as to the veteran's claim is 
his belief that his right knee disorder developed due to his 
in-service injury.  Although he can provide testimony as to 
his own experiences and observations, the factual question of 
if his right knee disorder can be attributed to his in-
service experiences and injuries is a medical question, 
requiring a medical expert.  He is not competent to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  He does not have the requisite special medical 
knowledge necessary for such opinion evidence.  

The record does not indicate that the Veteran had a chronic 
right knee injury in service and is silent as to any 
complaints of or treatment for a right knee disorder for 
decades following service.  Furthermore, the only medical 
opinion of record as to the etiology of his claimed disorder 
specifically finds that his right knee disorder is not due to 
service.  There can be no doubt from review of the record 
that the appellant rendered honorable and faithful service 
for which the Board is grateful. However, the preponderance 
of the evidence is against the claim, so the benefit of the 
doubt rule does not apply. Gilbert v. Derwinski, 1 Vet.App. 
49, 58 (1991). The Veteran's claim for service connection for 
a right knee disorder is denied. 


ORDER

Service connection for a bilateral knee disorder is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


